Citation Nr: 1541782	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-02 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a waiver of recovery of an overpayment of dependency benefits from November 8, 2004 to March 30, 2011, to include whether the debt was validly created.  

2.  Entitlement to an effective date earlier than March 30, 2011 for the addition of the Veteran's spouse as his dependent to his award of VA disability compensation.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to May 1991.  For his meritorious service, he was awarded (among many other decorations) the Air Medal and the Navy Achievement Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 administrative decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  As the Veteran resides in South Carolina, the Columbia RO has assumed jurisdiction over the Veteran's case.  

The Veteran appeared at a hearing before the undersigned in June 2015.  A transcript of the hearing is in the Veteran's file. 

The Veteran designated The American Legion as his representative in July 2003.  Though he has not formally revoked this agreement, in an April 2015 letter, the Veteran stated that he waived his "decision to have a representative from The American Legion at any of [his] hearings, meetings, phone conversations, and correspondence."  Given the Veteran's statement, the Board shall consider him as unrepresented for the purposes of this appeal.  


FINDINGS OF FACT

1.  The Veteran and J.G.W. were married in May 1975; their divorce was finalized on November [redacted], 2004.  

2.  The Veteran married J.M.G. on January [redacted], 2005.

3.  The Veteran received dependency benefits based on his being married since September 1994, including from November 2004 to March 2011.  

4.  The Veteran attempted to timely notify the RO of his January 2005 marriage in May 2005.  
CONCLUSIONS OF LAW

1.  The criteria for entitlement to a waiver of recovery of overpayment of dependency benefits from December 2004 to January 2005 have not been met.  38 U.S.C.A. §§ 1541, 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965, 3.3 (2015).

2.  As the debt was not validly created, the criteria for entitlement to a waiver of recovery of overpayment of dependency benefits from February 2005 to March 2011 have been met.  38 U.S.C.A. §§ 1541, 5302; 38 C.F.R. §§ 1.963, 1.965, 3.3.

3.  The criteria for an effective date of January [redacted], 2005 for the addition of J.M.G. as the Veteran's dependent spouse have been met.  38 U.S.C.A. §§ 1115, 5110, 5111(a) (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.204, 3.217, 3.400, 3.401 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Generally speaking, VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established), and 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

Notably, the VCAA is not applicable to claims involving the validity of creations of overpayment or requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  Additionally, as discussed below, the pertinent facts are not in dispute (or are being viewed in the light most favorable to the Veteran), and the resolution of the appeal is wholly dependent on interpretation of the applicable laws and regulations pertaining to effective dates for discontinuance or issuance of additional benefits for a veteran on the basis of a dependent spouse.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

II.  Waiver and Earlier Effective Date Claims

Veterans who have service-connected disabilities rated as 30 percent disabling and higher may be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  

When determining the effective date for an award of additional compensation for dependents, the effective date will be the last of the following dates: (1) the date of claim; (2) the date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.401.  The earliest date that an additional award of compensation for dependents can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

In cases where additional benefits for dependents are terminated by reason of divorce, the effective date for the discontinuance of those benefits is the last day of the month in which the divorce occurred.  38 C.F.R. § 3.501(d)(2).  

Also, VA generally is required to recover erroneous VA payments or overpayment of benefits.  See Edwards v. Peake, 22 Vet. App. 57, 59 (2008); 38 U.S.C. § 5314(a) (generally requiring VA to deduct from future benefit payments a debt arising from a person's participation in a VA benefits program); 38 C.F.R. § 1.912(a).

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.911.

For a determination that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was either legally entitled to the benefits in question or, if the appellant was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  See Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

Recovery of an overpayment of any VA benefits may be waived if: (1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (2) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c).

The governing statute prohibits a waiver if there is an indication of fraud, misrepresentation, or bad faith on the part of the appellant.  38 U.S.C.A. § 5302(c).  Bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from a VA benefit program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the Government.  38 C.F.R. § 1.965(b)(2).

In the absence of fraud, misrepresentation, or bad faith, the analysis moves to the second question.  The "equity and good conscience" standard is applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965(a).  It means arriving at a fair decision between the appellant and the government.  38 C.F.R. § 1.965(a).  In making such a decision, the following factors (which are not an all-inclusive list) must be considered: (1) fault of the debtor; (2) balancing of faults; (3) undue hardship; (4) defeat of the purpose for which benefits were intended; (5) unjust enrichment; and (6) changing position to one's detriment.  38 C.F.R. § 1.965(a).

Most of the facts of this case are not in dispute.

The Veteran and J.G.W. were married in May 1975.  

Following a February 1995 rating decision, the Veteran's combined disability rating has been 30 percent or higher since September 1994 (indeed, a TDIU was granted in March 2002), entitling him to additional benefits for his dependents.  The Veteran completed a declaration of status of dependents in March 1995, and his compensation has included an additional amount for J.G.W.  The Veteran was in receipt of this additional dependent benefit from September 1994 and onward.  

On November [redacted], 2004, a court in South Carolina finalized the Veteran's and J.G.W.'s divorce.  The Veteran then married J.M.G. on January [redacted], 2005.  

In March 2011, the Veteran returned a status of dependents questionnaire, noting that he was now married to J.G.W.  He submitted a more detailed declaration of status of dependents in April 2011, providing the dates of his divorce from J.G.W. and his subsequent marriage to J.M.G.  

In April 2011, the RO notified the Veteran that, in response to his March 2011 questionnaire, J.G.W. would be removed as a dependent effective November [redacted], 2004, and J.M.G. would be added effective March 2011.  The RO added that, because the Veteran had already been paid additional dependent benefits between November 2004 and March 2011, an overpayment of $10,752 was created.  

The Veteran immediately contested this debt.  In a May 2011 letter, the Veteran contended that he had previously informed VA of his divorce and subsequent remarriage.  He provided a copy of a May 23, 2005 letter he contends he sent to VA, noting that he had divorced J.G.W. in November 2004 and married J.M.G. in January 2005.  He also provided a post office return receipt that was date stamped by the RO on May 25, 2005.  

In a December 2012 statement of the case, the RO determined that the return receipt submitted by the Veteran was in relation to a separate, earlier claim for benefits.  It concluded that the Veteran had not timely informed VA of his divorce and remarriage, that it could not assign an effective date for dependency benefits for his new wife of earlier than March 30, 2011, and that the Veteran had been overpaid from December 2004 to March 2011.  

After the Veteran perfected his appeal, he testified before the undersigned.  The Veteran again stated that he had provided proof of both his divorce and marriage, and he contended that his overpayment should be waived.  

Given the above summarized facts and law, two things are clear.  

First, the Veteran should not have been paid an additional amount in dependency benefits for the period that he was not married.  The Veteran's divorce from J.G.W. was finalized in November 2004, and he married J.M.G. in January 2005.  Given the law governing payment of benefits, the Veteran was therefore not entitled to additional benefits for his spouse in December 2004 and January 2005; indeed the Veteran himself acknowledges that he is not entitled to dependency benefits for the period when he was not married.  

A December 2011 audit of the Veteran's account shows that, including the additional amount for a dependent spouse, he received $2,429 in both December 2004 and January 2005.  Because he was not married, however, he was only eligible to receive $2,299 in both of those months.  Thus, for this period, the overpayment of $260 remains valid and may not be refunded to the Veteran.  

Second, however, the Board resolves reasonable doubt in the Veteran's favor and finds that he did try to notify VA of the change in his marriage.  The RO concluded that the Veteran's May 2005 return receipt from the postal service was in conjunction with a separate claim for benefits.  The RO is correct that other letters from the Veteran are date stamped as being received on May 25, 2005, but that his purported letter informing VA of his marriage is not in the claim file.  

Nevertheless, given the Veteran's consistent statements and testimony, the Board will resolve reasonable doubt in the Veteran's favor and find that the Veteran did try to notify VA in May 2005 of his divorce and remarriage.  As the Veteran provided this information within a year of his remarriage, the effective date for the addition of J.M.G. to his award should be set as the date of the marriage, January [redacted], 2005, entitling him to dependency benefits from February 2005 onward.  38 C.F.R. §§ 3.31, 3.401(b).  The Board accordingly concludes that, from February 1, 2005 to March 30, 2011, the debt stemming from the Veteran's overpayment of dependency benefits was not validly created.  

Even if the Board were to find that the debt were valid, a waiver of the overpayment would still be in order.  Quite simply, the Veteran was paid an additional amount in dependency benefits based on his being married, and during the time in question here, the Veteran was actually married, just to a different person.  Were the Veteran not to have remarried, the Board's conclusion may be different.  As he was married, the Board concludes that denial of a waiver would defeat of the purpose for which benefits were intended.  38 C.F.R. § 1.965(a).

In summary, the Board concludes that the additional $260 in dependency benefits that the Veteran received for December 2004 and January 2005 is both validly created and should not be waived, as he was not married at this time.  The Board further concludes that the effective date for the addition of the Veteran's new spouse, J.M.G. to his award of benefits should be set as January [redacted], 2005, as he provided proof of their marriage within a year following that marriage.  Accordingly, the debt created from the overpayment of dependency benefits from February 2005 to March 2011 was not validly created, and a wavier of collection of those benefits is warranted.  


ORDER

Entitlement to a waiver of recovery of an overpayment of $260 in dependency benefits from December 2004 to January 2005 is denied.  

Entitlement to a waiver of recovery of an overpayment of dependency benefits from February 2005 to March 2011 is granted.  

An effective date of January 31, 2005, for the addition of the Veteran's spouse as his dependent to his award of VA disability compensation is granted.  




____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


